           Case 1:19-cv-02537-PAE Document 26 Filed 06/01/20 Page 1 of 1

 RONALD A. GILLER
 RGILLER@GORDONREES.COM




  Admitted In: NJ, NY, & PA

                                                                               ATTORNEYS AT LAW
                                                                         18 COLUMBIA TURNPIKE, SUITE 220
                                                                             FLORHAM PARK, NJ 07932
                                                                              PHONE: (973) 549-2500
                                                                               FAX: (973) 377-1911
                                                                              WWW.GORDONREES.COM



                                             June 1, 2020

VIA ECF

Hon. Paul A. Engelmayer, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:      Porcelli v. JetSmarter, Inc., et al.
                 Civ. No. 19-2537

Dear Judge Engelmayer:

        We represent Defendants JetSmarter, Inc., David Sheriden and Carla Yerovi
(collectively, “Defendants”) in this matter. As directed by the Court, the parties hereby jointly
submit this 90-day status letter as to the status of the arbitration proceedings.

      Please note that plaintiff Marcello Porcelli initiated arbitration proceedings with the AAA
on May 22, 2020.

        Thank you for your courtesies and attention to this matter.

                                               Respectfully submitted,

                                               GORDON & REES LLP

                                               /s/ Ronald A. Giller

                                               Ronald A. Giller

cc:     Bruce Baldinger, Esq. (via email)
